Citation Nr: 1045087	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1968 to July 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the RO in St. Louis, 
Missouri, which denied entitlement to service connection for 
coronary artery disease and hypertension.  

The Board remanded this case in March 2009 to provide the 
appellant with a VA examination in connection with his claims.  
It returns now for appellate consideration.

Initially, the Board notes that this case has been subject to 
Chairman's Memorandum 01-09-25 (Nov. 20, 2009), which instituted 
a stay on all cases affected by the Secretary of VA's Memorandum, 
"Stay of Appeals Affected by New Herbicide-Related 
Presumptions" (Nov. 20, 2009).  The Secretary had announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era for three new conditions, ischemic heart 
disease, Parkinson's disease, and B cell leukemias under 
authority provided in 38 U.S.C.A. § 1116.  Following appropriate 
rule-making, Chairman's Memorandum 01-10-37 (Nov. 1, 2010) lifted 
rescinded the prior Memorandum implementing a stay.  The Board 
may now proceed in the instant appeal.

The issue of service connection for hypertension is 
addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The appellant served in Vietnam, is presumed to have been exposed 
to herbicides while there and has been diagnosed with coronary 
artery disease.

CONCLUSION OF LAW

The appellant's coronary artery disease is presumed to have been 
incurred inservice.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The claim of service connection for coronary artery disease has 
been granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Similarly, a change in law has occurred during the pendency of 
this appeal, as discussed below.  As the Board will grant the 
benefit sought under this change in law, there is no prejudice to 
the appellant in proceeding to issue this decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The appellant contends that he has coronary artery disease as a 
result of his service-connected diabetes mellitus, type 2.  For 
the reasons that follow, the Board concludes that service 
connection is warranted for coronary artery disease.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2010).  In this regard, it is noted that a "veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).  The appellant's DD 214 indicates that he had foreign 
service in Vietnam from September 1970 to July 1971.  There is no 
evidence to show that he was not exposed.  The appellant is 
presumed to have been exposed to herbicides.  See id.

Under the authority granted by Congress in the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act of 
2001, the Secretary has placed ischemic heart disease on the 
presumptive list to the list of diseases associated with 
herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  
Arteriosclerotic heart disease is used as a narrower synonym of 
ischemic heart disease.  Dorland's Illustrated Medical Dictionary 
528 (30th ed. 2003).  Coronary artery disease is atherosclerosis 
of the coronary arteries.  Id., at 531.  Thus, coronary artery 
disease is encompassed within the condition listed on the 
presumptive list.  

The appellant's medical records show abundant evidence of a 
diagnosis of coronary artery disease, including a coronary bypass 
graft surgery in 2002.  The evidence of current disability is 
well-established.

Thus, the facts surrounding the appellant's disability fall 
squarely within the presumption of service connection.  There is 
no evidence of record which might rebut the presumption.  The 
Board concludes that service connection is warranted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for coronary artery disease is 
granted.


REMAND

Service connection may be established on a secondary basis for 
disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Secondary service connection may also be established for 
a disorder which is aggravated by a service- connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id.  

The appellant's primary contention is that his service-connected 
diabetes mellitus, type 2, has caused or aggravated his coronary 
artery disease and hypertension.  The Board has concluded that 
service connection is warranted for coronary artery disease, as 
discussed above.  

The RO sent the appellant for a VA examination on the question of 
secondary service connection.  A January 2004 opinion was offered 
that agreed with the causation of CAD and hypertension by 
diabetes mellitus, but did so on the basis of mistaken dates of 
onset.  The examiner at the time indicated that diabetes mellitus 
had onset several years prior to the dates shown in the private 
medical evidence and that the onset of CAD and hypertension were 
several years later than reflected by the evidence of record.  An 
April 2004 opinion indicated that, given the correct dates of 
onset, the appellant's CAD and hypertension were extant by early 
1994, but his diabetes mellitus was not diagnosed until 1998.  
Accordingly, the examiner concluded that the CAD and hypertension 
were not related to the appellant's diabetes mellitus.

The Board remanded this case in March 2009, to obtain an opinion 
as to whether or not the appellant's hypertension was directly 
incurred in service and whether the appellant's coronary artery 
disease had been aggravated by hypertension, if that condition 
had been directly incurred in service.  The appellant was seen 
for an August 2009 VA examination.  The examiner concluded that 
the appellant's hypertension was not at least as likely as not 
incurred in active service.

In March 2009, there was no suggestion in the record that the 
appellant's coronary artery disease might be service connectable 
on a presumptive or direct basis.  Thus, the Board's March 2009 
examination request did not ask that the examiner determine if 
the appellant's hypertension had been aggravated by his coronary 
artery disease.  Service connection has now been granted for that 
condition.  The Board remands to supplement the August 2009 VA 
examination and opinion to determine whether the appellant's 
hypertension has been caused or aggravated by his coronary artery 
disease.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant's claims file for a VA 
medical opinion to determine whether the 
appellant's hypertension is at least as 
likely as not caused or aggravated by his 
service-connected coronary artery disease.  
The entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should be 
conducted, and the results reviewed before 
the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


